Citation Nr: 9903557	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a depression and post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1963 to July 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for post-traumatic 
stress disorder.  In a March 1994 hearing officer's decision, 
the hearing officer determined that new and material evidence 
had been submitted to reopen the claim for service connection 
for post-traumatic stress disorder; however, he denied 
service connection for post-traumatic stress disorder.

The appellant requested a hearing before a member of the 
Board sitting at the RO.  A hearing was scheduled for 
December 9, 1998, but the appellant did not appear for such 
hearing.


REMAND

The Board remanded this claim in May 1996.  At the time of 
the prior remand, the issue before the Board was entitlement 
to service connection for post-traumatic stress disorder.  In 
a September 1997 supplemental statement of the case, the RO 
added the claim for entitlement to service connection for to 
depression, claimed as post-traumatic stress disorder.  In 
the Board's prior remand, it noted that the appellant was 
receiving Social Security Administration benefits (of record 
was the letter granting Social Security Administration 
benefits) , but stated that such records need not be obtained 
because those records showed that the appellant was receiving 
Social Security benefits based upon a finding of depression, 
not post-traumatic stress disorder.  Because the RO has added 
a claim for service connection for depression, the Social 
Security records are now necessary.

The appellant underwent a VA psychiatric evaluation in 
December 1992.  The VA examiner noted that the appellant had 
brought with him a copy of his Social Security Administration 
decision (the appellant did not leave the copy of the 
decision with the examiner).  The examiner stated the 
following:

At this point, [the appellant] denied any 
past psychiatric hospitalizations.  Much 
later in the interview, when he showed me 
the Social Security decision about 
disability pension for him (dated 
9/26/89), it immediately became apparent 
that, in fact, there were four (4) 
psychiatric hospitalizations, since 1984; 
the last one of these in 1988.

Hospitalizations were noted in the September 1988 VA 
psychiatric evaluation report.  The VA examiner stated, the 
appellant indicates in '84 he was at Northville State 
Hospital for 44 days and later came to the Allen Park, VA 
Hospital.  The Board finds that the appellant must submit the 
private hospitalization reports and that the RO should 
attempt to obtain any VA hospitalization reports from the 
Allen Park, Michigan, Medical Center between 1984 and 1988.

Additionally, the VA examiner who conducted the December 1992 
psychiatric evaluation, stated that the appellant brought 
with him the name and address of a doctor at the Ford 
Hospital in Detroit, Michigan, and that such doctor would be 
in a position to provide evidence of post-traumatic stress 
disorder symptoms.  The doctor's name (Dr. Larry Schilhanick) 
and address are of record.  The record reflects that those 
records have not been associated with the claims file.  The 
Board finds that the appellant must submit Dr. Schilhanick's 
records.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Social 
Security Administration a copy of the 
decision awarding disability benefits to 
the appellant, and legible copies of the 
records pertinent to his claim for Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim.

2.  The RO should contact the appellant 
and inform him that he must submit Dr. 
Schilhanick's records and the four 
hospitalization reports from 1984 to 1988 
that were noted in the December 1992 
psychiatric evaluation report.

3.  The RO should obtain any 
hospitalization reports from the VA 
Medical Center in Allen Park, Michigan 
during the years between 1984 and 1988 
and associate them with the claims file.

4.  The appellant is placed on notice 
that he is to submit evidence of a well-
grounded claim for service connection for 
depression and post-traumatic stress 
disorder.  If the veteran has evidence 
that supports the claim, he must submit 
it.

5.  The appellant is place on notice that 
under 38 U.S.C.A. § 1110 (West 1991), 
basic entitlement to service connection 
(based on wartime service) is as follows:

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air service, during a 
period of war, the United States will pay 
to any veteran thus disabled and who was 
discharged or released under conditions 
other than dishonorable from the period 
of service in which said injury or 
disease was incurred, or preexisting 
injury or disease aggravated, 
compensation as provided in this 
subchapter, but no compensation shall be 
paid if the disability is a result of the 
person's own willful misconduct or abuse 
of alcohol or drugs.

(Emphasis added).

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


